           Case 3:20-cv-00626-VAB Document 13 Filed 05/18/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

JOHN PITTMAN                             :      CIVIL NO. 3:20-CV-00626(VAB)

      V.                                 :

ROLLIN COOK, ET AL.                      :      MAY 18, 2020

                    CONSENT MOTION FOR ENLARGMENT OF TIME
                         TO RESPOND TO THE PETITION
      Pursuant to Local Rule 7(b), the undersigned files this consent motion requesting

that the current deadline, May 19, 2020, be enlarged by seven days (7) days until May

26, 2020. Plaintiff’s counsels, Attorney Darcy McGraw and Attorney Evan Parzych,

consent to this requested enlargement of time. In support of this motion, the following

representations are offered:

   1. On May 18, 2020, undersigned counsel was notified of this action for the first time.

   2. Ordinarily, federal habeas petitions are handled by the Office of Chief State’s

      Attorney.

   3. Service was effectuated upon the Chief State’s Attorney. ECF No. 8.

   4. However, COVID related habeas petitions are being handled by the Office of the

      Attorney General as we have access to relevant evidence and witnesses.

   5. I serve as the habeas liaison for the Office of the Attorney General. It is my

      responsibility to read and assign all state habeas petitions that include claims and

      requests for relief handled by the Office of the Attorney General.

   6. Today, I received an email from the ASA Sulik that alerted me to this matter for the

      first time.

   7. Opposing counsels were promptly notified of the situation and the request for an

      additional week. They graciously consented.
        Case 3:20-cv-00626-VAB Document 13 Filed 05/18/20 Page 2 of 3



   8. With the deadline set for tomorrow even under the best of circumstances it is

      impossible for me to provide an adequate response.

   9. We take all COVID related requests very seriously given the nature of the virus

      and claims asserted by the plaintiff.

   10. The time requested will give undersigned counsel a week to review the records,

      confer with medical staff and provide a response.

   WHEREFORE, based on the foregoing, the undersigned, with the plaintiff’s consent,

moves this court to enlarge the time in which the parties can file for a response from May

19, 2020 until May 26, 2020, for good cause as set forth above.




                                              DEFENDANTS
                                              Cook and Butricks


                                              WILLIAM TONG
                                              ATTORNEY GENERAL


                                         BY:_____/s/__________________
                                            Zenobia G. Graham-Days
                                            Assistant Attorney General
                                            Federal Bar #ct28802
                                            110 Sherman Street
                                            Hartford, CT 06105
                                            Tel: (860) 808-5450
                                            Fax: (860) 808-5591
                                            E-Mail:Zenobia.Graham-Days@ct.gov




                                              2
          Case 3:20-cv-00626-VAB Document 13 Filed 05/18/20 Page 3 of 3



                                          CERTIFICATION

       I hereby certify that on May 18, 2020, a copy of the foregoing Motion for Enlargement of

Time was filed electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court's electronic filing system. Parties may access this filing through the Court's system.

A copy was also sent to the following by first-class mail, postage prepaid, to:


                                               _____/s/_________________________
                                               Zenobia G. Graham-Days
                                               Assistant Attorney General




                                                  3
